MATTHIAS, J.
Epitomized Opinion
First Publication of this Opinion
The Development Co. sued the Park Co. in Mahoning Common Pleas to foreclose a mechanics lien, which it claimed to have on premises owned by the Park Co. Lackey leased a dance hall from' the Park Co. by the terms of which he was to make all repairs and improvements at his own expense, and any additions were not to be remioved at the expiration of the lease. Lackey employed the. Development Co. to make certain repairs and improvements on the dance hall. Upon Lackey’s failure to pay for these repairs when completed, the Park Co. filed mechanics lien against the porperty. Development Co. claimed that the president of the Park Co. knew and consented to these repairs, and that Lackey was its agent. This was denied by the Paark Co., which also claimed that the mechanics lien was not perfected in compliance with the statute. The Common Pleas found for the Park Co. Upon appeal, the Appeals Court ordered foreclosure of the lien. In reversing the judgment the Supreme Court held:
1. “Where a lessee, under the terms of a lease, agrees to repair at his own expense and agrees that the improvements are to remain at the termination of the lease, he is not thereby constituted the agent of the lessor and the lessor is not liable for a contract entered into by the lessee for the repair of the property. The reversion in fee of the lessor cannot be subjected to a lien for labor and material furnished to lessee under such contract.”
2. The statutes requiring statements to be furnished by an original contractor to an owner or lessee in perfecting a mechanics lien are madatory and compliance therewitn is a condition precedent to the perfection of the lien. An attorney-at-law, employer by the owner in an action pending in court is not the agent of the ower to receive such otice.